 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          LINDA SHORT, et al.,                           CASE NO. C19-0318JLR

11                               Plaintiffs,               ORDER TO FILE RELATED
                   v.                                      CASE DOCKETS AND ORDERS
12
            HYUNDAI MOTOR COMPANY, et
13
            al.,
14
                                 Defendants.
15
            The parties have notified the court of several actions related to this case. (See 1st
16
     Not. (Dkt. # 19) at 1; 2d Not. (Dkt. # 55) at 1; JSR (Dkt. # 56) at 3.) The related actions
17
     include:
18
            •      In re Hyundai and Kia Engine Litigation, No. 8:17-cv-00838 (C.D. Cal.);
19
            •      Chieco et al. v. Hyundai Motor America, Inc. et al. No.
20                 8:19-cv-00854-JLS-JDE (C.D. Cal.);
21          •      Flaherty et al. v. Hyundai Motor America, Inc. et al., No.
                   8:18-cv-02223-JLS-JDE (C.D. Cal.);
22


     ORDER - 1
 1          •      Musgrave et al. v. Hyundai Motor America, Inc. et al., No.
                   8:19-cv-01538-JLS-JDE (C.D. Cal.);
 2
            •      Elliston et al. v. Hyundai Motor America, Inc. et al., No.
 3                 8:19-cv-01069-JLS-JDE (C.D. Cal,.);

 4          •      Rexroad et al. v. Hyundai Motor America, Inc. et al., No.
                   3:19-cv-01461 (N.D. Cal.);
 5
            •      Adams et al. v. Hyundai Motor America, Inc. et al., No.
 6                 6:19-cv-00250-CEM-KRS (M.D. Fl.);

 7          •      Lusby et al v. Hyundai Motor America, Inc. et al., No.
                   8:19-cv-01735-VMC-TGW (M.D. Fl.); and
 8
            •      In re Hyundai and Kia Engine Litigation, No. 8:17-cv-00838 (C.D. Cal.).
 9
     For each of the above actions, the court ORDERS the parties to file jointly:
10
        1) A copy of the docket, current through the date of this order; and
11
        2) Copies of all court orders filed on or before the date of this order.
12
     The court further orders the parties to file jointly:
13
        1) Notice of any related cases for which the parties have not notified the court as of
14
            the date of this order; and
15
        2) For any additional related cases, a copy of the docket and copies of all court
16
            orders, current through the date of this order.
17
     The parties shall file the above items no later than February 7, 2020.
18
            Dated this 24th day of January, 2020.
19



                                                         A
20

21
                                                         JAMES L. ROBART
22                                                       United States District Judge


     ORDER - 2
